  Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 1 of 12 PageID# 246



                                       UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                             RICHMOND DIVISION

.. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. ..
                                                                          :
UHURU B. ROWE,                                                            :
                                                                          :
                                    Plaintiff,                            :
                                                                          :
                        vs.                                               :   Civil Action No. 3:18-cv-780
                                                                          :
HAROLD W. CLARKE, T. DARDEN,                                              :
M. CARPENTER, GEORGE L.                                                   :
HALLOWAY and EDDIE L. PEARSON                                             :
                                                                          :
                                    Defendants.                           :
.. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. :




     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SECOND MOTION TO DISMISS


                                                        STATEMENT OF FACTS

            Uhuru Rowe is a prisoner of the Commonwealth of Virginia who has been active in

criticizing the prison system. Complaint¶14. In June of 2018, he tried to send several emails

through the prison system which contained two essays critical of the prison where he was then

incarcerated. Complaint ¶15; Exhibits A, B to Complaint. Those essays were censored, but Mr.

Rowe never received an explanation of what parts of the essay were objectionable and for what

reason. Complaint ¶¶26, 31, 34, 36, 39-42.

             Complaint ¶¶32, 39. Defendant Carpenter responded to Mr. Rowe’s Informal

Complaints by simply stating: “Inspection of Offender Correspondence according to Operating

Procedure 803.1. Correspondence is read, censored, or rejected based on legitimate facility
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 2 of 12 PageID# 247



interests of order and security.” Complaint ¶31. The Virginia Department of Corrections has a

regulation which provides that Responses to the Informal Complaint must be in writing “with

reasons for the response stated clearly.” OP 866.1(V.)(D). Moreover, OP 803.1 is twenty one

single spaced pages covering a wide variety of issues. Complaint ¶39.

        Plaintiff did pursue Regular Grievances asserting that the rejection of his outgoing

correspondence violated his free speech rights. Complaint ¶29, 39. Defendant Darden responded

to each by stating: “After thoroughly reviewing the information presented by staff and the policy

governing the issue, I find there has not been a violation of policy; therefore, this grievance is

UNFOUNDED.” Complaint ¶34. Again, no information was given as to the reason for rejecting

the grievance as is required by OP 866.1(VI.)(C.)(1.)((d.). Id.

        Mr. Rowe took appeals from these determinations to the Regional Administrator for the

Eastern Region, Defendant Holloway, who responded by stating as to each: “Based on the

information provided, I am upholding the decision of the Level I respondent, which has

determined that your grievance was Unfounded.” Complaint ¶¶36, 41. Having exhausted his

remedies, Mr. Rowe filed suit.


                                              ARGUMENT1

I.      PLAINTIFF HAS SET FORTH A VALID CLAIM FOR DENIAL OF HIS FIRST
        AMENDMENT RIGHTS.

        As Defendants acknowledge, people in prison do not lose their First Amendment rights




        1
          Plaintiff concedes that, due to his lack of personal involvement, Defendant Ray is not
liable for any of the conduct herein.

                                                       2
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 3 of 12 PageID# 248



while imprisoned. Defendants’ Memorandum at 7.2 Plaintiff also agrees with the Defendants that

to censor prisoner writings, prison authorities must show that (1) it furthers a substantial

governmental interest unrelated to the suppression of expression and (2) it is no greater than is

necessary or essential to the protection of the particular governmental interest involved.

Thornburgh v. Abbott, 490 U.S. 401, 413 (1989). Most importantly for purposes of this case,

“[p]rison officials may not censor inmate correspondence simply to eliminate unflattering or

unwelcome opinions or factually inaccurate statements.” Procunier v. Martinez, 416 U.S. 396,

413 (1974). The allegation in this case is that there was no substantial governmental interest in

suppressing the content of the emails in question and that it was the criticism of the prison which

prompted the censorship.

II.     MR. ROWE HAS PLED PLAUSIBLE CLAIMS AGAINST DEFENDANTS
        CARPENTER AND PERKERSON.

        Defendants claim that the SAC “plainly fails to state any facts whatsoever regarding their

involvement in the dispatch of the documents attached as Exhibits A and B and thus fails to state

any claim against them.” Defendants’ Memo at 8. In fact, the allegations are that Defendants

Carpenter and Perkerson reviewed some of Mr. Rowe’s emails waiting to be sent out. Complaint

¶25. One of the emails included the content of Exhibit A to the Complaint. Id. Both Defendants

Carpenter and Perkerson, believing that it should be censored3, took the email to the operations


        2
          “In the case [as here] of direct personal correspondence between inmates and those who
have a particularized interest in communicating with them, mail censorship implicates more than
the right of prisoners.” Procunier v. Martinez, 416 U.S. 396, 408 (1974).
        3
         Ms. Carpenter’s words. Censored means “suppressed, altered, or deleted as
objectionable.” (Miriam Webster Dictionary, available at https://w.w.w.merriam-
webster.com/dictionary/censored. In the context used by Plaintiff, this is not a legal conclusion
since Plaintiff acknowledges that prison officials have wide latitude in censoring correspondence.

                                                      3
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 4 of 12 PageID# 249



manager, Defendant Birckhead, who approved their recommendation and who directed that it be

censored.4 Ms. Carpenter has also stated (though not to Mr. Rowe) that the content “was

censored” and for good reasons. Id. at ¶26.

        As to Exhibit B to the Complaint, Plaintiff asserts that it was also censored and that

censorship was accomplished by either Defendant Carpenter or Defendant Perkerson. ¶¶37-38. 5 6

Defendants maintain that Plaintiffs failure to identify who did what with Exhibit B to the

Complaint is fatal to his claim. The very case that Defendants cite (Memo at 10), upheld an

allegation “on information and belief” because “[a] plaintiff is generally permitted to plead facts

based on “information and belief” if such plaintiff is in a position of uncertainty because the

necessary evidence is controlled by the defendant.” Ridenour v. Multi-Color Corp., 147 F. Supp.

3d 452, 456 (E.D. Va. 2015)(and cases cited therein). In this case, the specific conduct of

Defendants Carpenter and Perkeson (the two intelligence officers) and the role each played in the




See e.g. Thornborough supra. The Defendants characterize the term as “unlawful censorship.”
Defendant’s Memo at 9. That would be a legal conclusion. This term is regularly used by the
Supreme Court to denote that outgoing mail is rejected and not delivered to its intended recipient.
See e.g. Procunier v. Martinez, supra. 416 U.S. 396, 398-99 (“correspondence was censored for
nonconformity to certain standards”).
        4
            Ms. Carpenter’s words.
        5
          Defendants claim that the issue is not censorship but rather whether the content that was
suppressed ultimately is received by someone. Defendant’s Memo at 9. That is not the law. If,
for example, the prison improperly suppressed a prisoner’s writings but the prisoner told a friend
or relative the essence of what he had written, the issue would clearly be the conduct of the
prison authorities and not the fact that someone learned about the content at some later date. The
fact that it is ultimately received outside the prison, however, may be a factor in damages.
        6
        Defendants also claim that Defendant Birckhead’s direction to censor (or suppress) the
essay was not carried out. Defendant’s Memo at 9. The Complaint ¶26, alleges that Defendant
Carpenter acknowledged that it was censored and the reason therefore.

                                                      4
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 5 of 12 PageID# 250



censorship of Plaintiff’s essay set forth as Exhibit B to the Complaint is wholly within the

knowledge of Defendants and will require discovery. Given their involvement in the censorship

of the previous essay and their role in monitoring emails sent by Mr. Rowe, it is more than

plausible that one or both of these defendants accomplished7 the censorship of the essay.

It is clear that Defendants Carpenter and Perkerson were personably involved in the decision to

censor both essays aware of the First Amendment claim by Mr. Rowe.

III.    PLAINTIFF HAS SUFFICIENTLY ALLEGED THE PERSONAL
        INVOLVEMENT OF DEFENDANTS DARDEN AND HOLLOWAY IN
        VIOLATING PLAINTIFF’S FIRST AMENDMENT RIGHTS.

        Plaintiff’s initial complaint (Regular Grievance) claimed that his free speech rights were

violated by censoring his outgoing email message and by the fact that no specific or clear reason

was given for the censorship. Defendant Darden responded by stating that he had conducted “an

investigation into your complaint . . . and [a]fter thoroughly reviewing the information presented

by staff and the policy governing the issue, he found no violation of policy.” Complaint ¶34.

Defendant Holloway similarly stated that he had conducted “an investigation into your claims”

and determined that it was unfounded. Complaint ¶36.

        Defendants maintain that there is no liability for grievance decisions. Defendants’ Memo




        7
       Accomplish means : to bring about (a result) by effort, to bring to completion. Merium
Webster Dictionary, available at https://www.merriam-webster.com/dictionary/accomplish.


                                                      5
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 6 of 12 PageID# 251



at 14-15.8 First, while there is no constitutional obligation to have a grievance system9, once one

is initiated, it must comport with the Constitution. “One may not have a constitutional right to go

to Baghdad, but the Government may not prohibit one from going there unless by means

consonant with due process of law.” Cafeteria & Rest. Workers Union, Local 473, AFL-CIO v.

McElroy, 367 U.S. 886, 894 (1961). Having instituted a grievance system, constitutional rights

may be implicated by that process.

         In support of its position, Defendant cites to one published opinion and several

unpublished ones. Reliance on George v. Smith, 507 F.3d 605, 609 (7th Cir 2007) may be

misplaced as another panel of the same court has held that a negative response to a grievance is

actionable. Johnson v. Snyder, 444 F.3d 579, 583–84 (7th Cir. 2006), overruled on other grnds by

Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013). Johnson v. Snyder held that, in the prison

context, “[t]o be personally responsible, an official ‘must know about the conduct and facilitate

it, approve it, condone it, or turn a blind eye.’” (citation omitted). In that case “Director Snyder

did not personally receive, review or decide appeals of inmate grievances,” and was therefore not

liable. Id.

         There are unpublished cases in which it is held that denial of a grievance cannot form the

basis for § 1983 liability. See e.g. DiPaola v. Ray, 2013 WL 4451236 *8 (citing only Brooks v.

Beard, 167 F. App’x 923, 925 (3d Cir. 2006)). But there are also published opinions holding that


         8
         Plaintiff recognizes that the Court has already ruled that grievance decisions cannot
create a cause of action (Mem. Op. ECF#20 at 9). However, Plaintiff has now amplified his
Complaint and asks the Court to revisit this issue.
         9
          Some cases cited by Defendants only stand for the proposition that a prisoner has no
constitutional right to a grievance process. e.g. Booker v. South Carolina Dep’t of Corr., 855
F.3d 533, 541 (4th Cir. 2017).

                                                      6
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 7 of 12 PageID# 252



it can. See e.g. Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)( To establish liability, “[a]

supervisory official, after learning of the violation through a report or appeal, may have failed to

remedy the wrong”); Johnson v. Snyder, supra.; Fruit v. Norris, 905 F.2d 1147, 1151 (8th Cir.

1990)(“However, supervisors can be liable for their personal involvement in a constitutional

violation, or “when their corrective inaction amounts to ‘deliberate indifference’ to or ‘tacit

authorization’ of the violative practices. . . .In this case, [Warden] Norris' action in denying the

administrative appeals of appellants' disciplinary actions . . . clearly is sufficient to hold him

liable.”(citation omitted): Williams v. Smith, 781 F.2d 319, 324 (2d Cir. 1986) (“Williams has,

however, sufficiently alleged that Superintendent Smith was personally involved in depriving

him of his due process right to call witnesses. Williams expressly claimed that Smith affirmed

his conviction on administrative appeal.”); Johnson v. Pearson, 316 F. Supp. 2d 307, 312, 322

n.8 (E.D. Va. 2004)(“[Warden] Pearson then determined Plaintiff's grievance to be unfounded,

which the Regional Director (“Mr.Fleming”) upheld on appeal. . . . the Court cannot understand

how Defendants believe Warden and Mr. Fleming were not personally involved in violating

Plaintiff's constitutional rights. Both individuals directly rebuffed Plaintiff's concerns during his

administrative grievance proceedings.”; Amaker v. Hakes, 919 F.Supp. 127, 131-32 (W.D.N.Y.

1996)(“Defendant [Warden} Kelly asserts on this motion that whatever knowledge of plaintiff's

grievances he may have obtained through these appeal procedures is insufficient to impose §

1983 supervisory liability. However, under Second Circuit caselaw, supervisory liability may be

found where the prison official learned of the alleged misconduct through the facility's appeals

process and ‘failed to remedy the wrong.’”).

        The weight of legal authority holds that a prisoner may have a cause of action against


                                                        7
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 8 of 12 PageID# 253



those who have considered appeals on the grounds that they have been made aware of a

constitutional violation, approve the violation and fail to take any action to correct it.

Defendants Darden and Holloway were personally involved in the denial of First Amendment

rights to Mr. Rowe and are liable therefore.


IV.     DEFENDANTS CARPENTER, DARDEN AND HOLLOWAY DEPRIVED
        PLAINTIFF OF HIS RIGHTS PROTECTED BY THE FIRST AND
        FOURTEENTH AMENDMENTS TO KNOW THE REASON FOR THE
        REJECTION OF HIS ESSAYS THEREBY DEPRIVING HIM OF A
        REASONABLE OPPORTUNITY TO PROTEST THAT DECISION AND IN
        VIOLATION OF VDOC’S OWN RULES.

        “[T]he decision to censor or withhold delivery of a particular letter must be accompanied

by minimum procedural safeguards.” Procunier v. Martinez, 416 U.S. 396, 417 (1974) rev’d on

other grnds, Thornbough v. Abbot, 490 U.S. 411(1989)10. Procunier it upheld procedures

whereby “an inmate be notified of the rejection of a letter written by or addressed to him, that the

author of that letter be given a reasonable opportunity to protest that decision, and that

complaints be referred to a prison official other than the person who originally disapproved the

correspondence.” Id. at 419. According to the Fourth Circuit, “the key elements approved in the

Procunier procedure are: (1) appropriate notice; (2) a reasonable opportunity to challenge the

initial determination; and (3) an ultimate decision by a disinterested party not privy to the initial

censorship determination. Due process requirements are met provided these guidelines are

present. We are not alone in this view.” Hopkins v. Collins, 548 F.2d 503, 504 (4th Cir. 1977)(and


        10
          In Thornbough, the Court specifically limited Martinez to “regulations concerning
outgoing correspondence,” which the Court found to pose no significant danger inside the prison.
Id. at 411–13.



                                                       8
 Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 9 of 12 PageID# 254



cases cited at 504 n.3). Compare Pittman v. Hutto, 594 F.2d 407, 412 (4th Cir. 1979)(“Under the

system both before and after promulgation of the guidelines, Mrs. Kennedy examined each article

that was questioned with the inmate editors, told them the basis of her objections, and afforded

them an opportunity to revise and seek further review after the revision.”). See also Bonner v.

Outlaw, 552 F.3d 673, 675–76 (8th Cir. 2009)(“[i]nmates do have a right to procedural due

process ... when their mail is rejected.”); Couch v. Clarke, 2019 WL 1433777, *6 (W.D.Va.

2019).

         Mr. Rowe’s point is simple. While he received notice upholding the censorship of his

essays, he was never told how the essays violated the operating procedure. That is inadequate

notice as a matter of state and federal law. There is no meaningful opportunity to protest a

decision to censor mail if you do not know why it was rejected. Indeed, prison regulations

require a proper response to a grievance: “At each level of the procedure, responses to each

grievance will be made in writing, with reasons for the decision stated clearly.” OP

866.1(IV)(G)(1). In the above manner, Defendants Carpenter, Darden and Halloway violated

Mr. Rowe’s due process and First Amendment rights.

V.       DEFENDANTS ARE NOT ENTITLED TO A DISMISSAL OF PLAINTIFF’S
         REQUEST FOR AN INJUNCTIVE RELIEF.

         Plaintiff’s cause of action is that he was deprived of his free speech rights when officials

both at the Sussex II prison complex as well as the Eastern Regional Director refused to deliver

his writings. The deprivation of First Amendment rights constitutes irreparable injury as a matter

of law. The reason the writings were censored, according to the Complaint, was because of a

desire on the part of Defendants to prohibit criticism of their facility. Complaint ¶20. “Plaintiff is



                                                       9
Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 10 of 12 PageID# 255



a politically conscious prisoner who, among other things, writes essays regarding prison life,

often critical of the prison administration.” Complaint ¶11.

        Defendants argue that Plaintiff faces no real threat of future harm because he has been

moved to a different prison and therefore lacks standing to seek equitable relief. Defendant’s

Memo at 18-20. The Defendants in this case do not work for Sussex II State Prison. They work

for the Department of Corrections and can be assigned to any prison in the state. In fact, Warden

Ray, who was the warden at Sussex II at the times relevant to the Complaint is now warden at the

institution where plaintiff is currently incarcerated, Greensville. The Eastern Regional Director

also has jurisdiction over the institution where Mr. Rowe is presently incarcerated.

        Porter v. Clarke, 852 F.3d 358, 364 (4th Cir. 2017), was a challenge to the conditions on

death row. VDOC spent some two million dollars to modify the conditions such that the

Plaintiffs conceded it met constitutional standards. The district court denied the plaintiffs

application for equitable relief holding that “the improvements voluntarily made by defendants

have rendered plaintiffs’ claims moot. . . because the challenged practices “ ‘could not reasonably

be expected to recur’ ” in light of Defendants’ “policy and procedural changes[ as well as]

physical changes to the death row facilities,”will not return to those conditions,” Id. However,

the Fourth Circuit held that cessation of unconstitutional activity is not sufficient to deprive the

court of jurisdiction. So long as the defendant maintains that their prior conduct was lawful,

there is still a case or controversy since the defendant would otherwise be free to return to its old

ways. The rule is now that “a defendant claiming that its voluntary compliance moots a case

bears the formidable burden of showing that it is absolutely clear the allegedly wrongful behavior

could not reasonably be expected to recur.” Porter v. Clarke, 852 F.3d 358, 364 (4th Cir. 2017).


                                                      10
Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 11 of 12 PageID# 256



The Defendants here have made no such showing. Thus, this case is not moot, meaning that

there is a continuing case or controversy and the Plaintiff in this case, who has already suffered

harm, has standing to raise the issues. Defendant Clarke is also a proper person to enjoin from

allowing censorship of materials that do not pose a security risk as he is the person with system

wide authority.

        Moreover, an injunction is necessary to remedy the very censorship at issue. Because

they improperly censored his writings, Defendants should be required to forward those writings

to their intended recipient.

        In any event, a declaratory judgment would be appropriate to “declare the rights and other

legal relations of any interested party seeking such declaration, whether or not further relief is or

could be sought.” 28 U.S.C. § 2201. The Fourth Circuit has held that a district court should

normally entertain a declaratory judgment action when it finds that the declaratory relief sought:

(1) “will serve a useful purpose in clarifying and settling the legal relations in issue,” and (2)

“will terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to

the proceeding.”Aetna Cas. & Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 422 (4th Cir. 1998).

Such a declaration in this case would serve a useful purpose in clarifying and settling the legal

relations between Mr. Rowe and prison authorities with respect to his writings intended to sent

outside the prison. It would also terminate and afford relief from the controversy giving rise to

the proceeding.

                                              CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss should be denied.




                                                       11
Case 3:18-cv-00780-REP Document 31 Filed 08/16/19 Page 12 of 12 PageID# 257



                                                      Respectfully submitted,
                                                      UHURU ROWE
                                                      By Counsel
s/Jeffrey E. Fogel
Jeffrey E. Fogel, VSB #75643
Attorney at Law
913 E. Jefferson Street
Charlottesville, VA 22902
434-984-0300 (Tel)




                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing opposition to Defendants’ Second Motion to Dismiss
has been served on counsel for defendants on August 16, 2019, by filing the same with the ECF
system which will provide notice to:

               Laura Maughan
               Office of the Attorney General
               202 North Ninth Street
               Richmond, VA 23219



                                                      s/Jeffrey E. Fogel
                                                      Jeffrey E. Fogel




                                                 12
